DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority as a Continuation of 15/711061, now USP 10462805, filed 9/21/2017 is acknowledged.  Further priority to US Provisional Application 62/421766 filed 11/14/2016 and US Provisional Application 62/398777 filed 9/23/2016 is also acknowledged.
Claims 1-20 as filed 10/28/2019 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019, 2/25/2020, 5/18/2020, and 6/8/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
2.	The disclosure is objected to because of the following informalities: In paragraph [0001] on pg. 1 of the Specification under “PRIORITY CLAIMS”, the status of parent application 15/711061 should be updated to reflect issued status as US Patent 10462805 as noted above.  Appropriate correction is required.



Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 12, 14 (as shown below) of U.S. Patent No. 10462805 in view of Lee et al. (USP 10122406B2), hereafter Lee. 

Regarding claims 1-5 and 7,
	Claims 1-5 and 7 are directed to a broadened version of patent claim 1 that amounts to an obvious variant thereof.  
	Patent claim 1 does not expressly disclose adjusting one or more parameters for the scan operation/interval, or to allow second circuitry to transmit using the first band as in claims 1, 3, and 5.
Lee discloses an analogous method by an apparatus comprising first circuitry (i.e. LTE/cellular modem; Fig. 2, 4, 9) configured to conduct wireless communications according to a first radio access technology (RAT) in a first frequency band and in a second frequency band, wherein the first RAT is a cellular RAT, the first frequency band i.e. Background), and the second frequency band is in a licensed spectrum (i.e. Col. 22, lines 5-28) and second circuitry (i.e. WLAN modem; Fig. 2, 4, 9) configured to adjust one or more parameters for the scan operation by the first circuitry in response to one or more transmissions by the second circuitry using the first frequency ban (i.e. Fig. 5A-B; 510-535; Col. 12-13, lines 30-57; updating of scan parameter for coexistence of LTE and WLAN/WiFi within shared band).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to adjusting one or more parameters for the scan operation/interval, or to allow second circuitry to transmit using the first band, as shown by Lee, thereby accommodating coexistence of LTE and WLAN scans over a shared band with dual antenna sharing.

Regarding claim 11, 12, and 15
Claims 11, 12, and 15 are directed to a broadened version of patent claim 12 that amounts to an obvious variant thereof.  
	Patent claim 12 does not expressly disclose adjusting one or more parameters for the scan operation/interval, or to allow second circuitry to transmit using the first band as in claim 11.
Lee discloses an analogous method by an apparatus comprising first circuitry (i.e. LTE/cellular modem; Fig. 2, 4, 9) configured to conduct wireless communications according to a first radio access technology (RAT) in a first frequency band and in a second frequency band, wherein the first RAT is a cellular RAT, the first frequency band is in an unlicensed spectrum (i.e. Background), and the second frequency band is in a i.e. Col. 22, lines 5-28) and second circuitry (i.e. WLAN modem; Fig. 2, 4, 9) configured to adjust one or more parameters for the scan operation by the first circuitry in response to one or more transmissions by the second circuitry using the first frequency ban (i.e. Fig. 5A-B; 510-535; Col. 12-13, lines 30-57; updating of scan parameter for coexistence of LTE and WLAN/WiFi within shared band).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to adjusting one or more parameters for the scan operation/interval, or to allow second circuitry to transmit using the first band, as shown by Lee, thereby accommodating coexistence of LTE and WLAN scans over a shared band with dual antenna sharing.

Regarding claim 16-18, and 20,
Claims 16-18 and 20 are directed to a broadened version of patent claim 14 that amounts to an obvious variant thereof.  
	Patent claim 14 does not expressly disclose adjusting one or more parameters for the scan operation/interval, or to allow second circuitry to transmit using the first band as in claim 16.
Lee discloses an analogous method by an apparatus comprising first circuitry (i.e. LTE/cellular modem; Fig. 2, 4, 9) configured to conduct wireless communications according to a first radio access technology (RAT) in a first frequency band and in a second frequency band, wherein the first RAT is a cellular RAT, the first frequency band is in an unlicensed spectrum (i.e. Background), and the second frequency band is in a licensed spectrum (i.e. Col. 22, lines 5-28) and second circuitry (i.e. WLAN modem; Fig. 2, 4, 9) configured to adjust one or more parameters for the scan operation by the first circuitry in response to one or more transmissions by the second circuitry using the first frequency ban (i.e. Fig. 5A-B; 510-535; Col. 12-13, lines 30-57; updating of scan parameter for coexistence of LTE and WLAN/WiFi within shared band).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to adjusting one or more parameters for the scan operation/interval, or to allow second circuitry to transmit using the first band, as shown by Lee, thereby accommodating coexistence of LTE and WLAN scans over a shared band with dual antenna sharing.

Dependent claim 6 is substantially the same as patent claim 6.
Dependent claim 8 is substantially the same as patent claim 2.
Dependent claim 9 is substantially the same as patent claim 4.
Dependent claim 10 is substantially the same as patent claim 5.
Dependent claim 13 is substantially the same as patent claim 1.
Dependent claims 14 and 19 are substantially the same as patent claim 6.







Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 5, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sadek (USP 9445278B2) in view of Lee.  

Regarding claims 1, 11, and 16,
Sadek discloses non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device (i.e. Fig. 11-13; Col. 27-28, lines 53-6) to perform operations of a method by an apparatus (i.e. UE; Fig. 11, 13) comprising first circuitry (i.e. Fig. 11, 1132; Fig. 13, 1302-1304) configured to conduct wireless communications according to a first radio access technology (RAT) in a first frequency band and in a second frequency band, wherein the first RAT is a cellular RAT, the first frequency band is in an unlicensed spectrum and the second frequency band is in a licensed spectrum (i.e. Fig. 11-13; Col. 8, lines 56-66; extending cellular/LTE RAT operation typically confined to licensed bands into unlicensed bands) and second circuitry (i.e. Fig. 11, 1132; Fig. 13, 1306-1308) configured to conduct wireless communications according to a second RAT in the first frequency band, wherein the second RAT is a wireless local area network (WLAN) RAT (i.e. Col. 8, lines 56-66; unlicensed bands such as U-NII used by WLAN technologies) and Fig. 6, 612; Col. 12, lines 29-49; scan operation by LTE radio).
Sadek does not expressly disclose adjusting one or more parameters for the scan operation by the first circuitry in response to one or more transmissions by the second circuitry using the first frequency band.
Lee discloses an analogous method by an apparatus comprising first circuitry (i.e. LTE/cellular modem; Fig. 2, 4, 9) configured to conduct wireless communications according to a first radio access technology (RAT) in a first frequency band and in a second frequency band, wherein the first RAT is a cellular RAT, the first frequency band is in an unlicensed spectrum (i.e. Background), and the second frequency band is in a licensed spectrum (i.e. Col. 22, lines 5-28) and second circuitry (i.e. WLAN modem; Fig. 2, 4, 9) configured to adjust one or more parameters for the scan operation by the first circuitry in response to one or more transmissions by the second circuitry using the first frequency ban (i.e. Fig. 5A-B; 510-535; Col. 12-13, lines 30-57; updating of scan parameter for coexistence of LTE and WLAN/WiFi within shared band).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sadek by adjusting one or more parameters for the scan operation by the first circuitry in response to one or more transmissions by the second circuitry using the first frequency band, as shown by Lee, thereby accommodating coexistence of LTE and WLAN scans over a shared band with dual antenna sharing.


Regarding claim 3,
The combination of Sadek and Lee further discloses adjusting the one or more parameters for the scan operation in response to determining to allow the second circuitry to transmit using the first frequency band during the scan operation (i.e. Lee: Fig. 5, 540-560; Col. 13-14, lines 57-33; WiFi scans/couples to both antennas after LTE updates scan parameter/de-couples with antennas).  See motivation above.

Regarding claim 5,
The combination of Sadek and Lee further discloses adjusting the one or more parameters for the scan operation by the first circuitry, the apparatus is configured to adjust a scan interval (i.e. adaptive duty cycle; Lee: Fig. 5, 535; Col. 13, lines 54-57).  See motivation above.


7.	Claims 2, 7, 12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadek and Lee as applied to claims 1, 11, and 16 above, and further in view of Wei et al. (US 20140378157A1), hereafter Wei.

Regarding claims 2, 12, and 17,
The combination of Sadek and Lee does not expressly first circuitry and the second circuitry are configured to communicate via a same antenna for communications in the first frequency band or determining whether to cancel or defer the one or more 
Wei discloses many of the same concepts of as Sadek and Lee in providing flexible time-sharing on an unlicensed band between cellular/LTE and WLAN (Title; Background; Summary) including adapting/deactivating medium access based on ON/OFF triggers between LTE and WLAN (i.e. Fig. 5-8, 17; paragraphs 50-54, 59, 64-67, 72-75) while also expressly showing the use of a single, common antenna (Fig. 3, 28; Fig. 4, 38; paragraphs 40, 47) and determining whether to cancel or defer the one or more transmissions by the second circuitry based on a scan in the first frequency band by the first circuitry (i.e. paragraph 52-53; WLAN transmission remain off in unlicensed band if the channel is not free after a planned OFF duration within t_offset).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sadek and Lee by communicating via a same antenna for communications in the first frequency band and determining whether to cancel or defer the one or more transmissions by the second circuitry based on a scan in the first frequency band by the first circuitry, as shown by Wei, thereby providing flexible and efficient time-sharing between multiple RAT technologies.




s 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadek and Lee as applied to claims 1, 11, and 16 above, and further in view of Samsung, “Extending the IDC framework for LAA”, 3GPP Draft (see IDS filed 10/28/2019), hereafter Samsung.

9.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sadek, Lee, and Wei as applied to claim 7 above, and further in view of Samsung, “Extending the IDC framework for LAA”, 3GPP Draft (see IDS filed 10/28/2019), hereafter Samsung.

Regarding claims 6, 8, 10, 14, and 19,
Sadek discloses the second RAT is a WiFi RAT (Fig. 5A; see above) as well as second circuitry is configured to indicate one or more transmission intervals by notifying the first circuitry, via one or more internal communication lines, when the second circuitry is transmitting via the antenna (i.e. Fig. 6, coexistence module 610; Col. 16, lines 45-60) but fails to expressly show requesting deactivation via the first frequency band based on one or more durations of the one or more transmission intervals by sending an in-device coexistence (IDC) message to a cellular base station or license-assisted access (LAA) communications.
Samsung discloses similar LTE/WLAN unlicensed band sharing in which deactivation is requested by sending an in-device coexistence message to a cellular base station (i.e. Section 2, Fig. 2 Generalized IDC procedure; release/deactivate LAA SCell based on IDC message from UE to LTE PCell/eNB).
.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sadek, Lee, Wei, and Samsung as applied to claim 8 above, and further in view of Bachmann et al. (USP 9167486B2), hereafter Bachmann.

Regarding claim 9,
Sadek shows requesting deactivation of communications via the first frequency band by sending a channel quality indication (CQI) report to a cellular base station (i.e. Col. 10, lines 23-32; both WLAN and LTE radios monitor/measure CQI) but does not expressly show reporting a CQI of zero for one or more secondary component carriers in the first frequency band.  
Bachmann discloses LTE/WLAN coexistence, including expressly reporting a CQI of zero for allocating off periods (i.e. deactivating) of one or more secondary component carriers in the first frequency band (i.e. Col. 28, lines 34-50).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to utilize CQI of Sadek by requesting deactivation of the band by reporting a CQI of zero, as shown by Bachmann, thereby avoiding excessive packet loss during short periods of bad channel conditions.

s 4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sadek and Lee as applied to claims 1, 11, and 16 above, and further in view of Pao et al. (USP 10314054B2), hereafter Pao.

Regarding claims 4, 13, and 18,
The combination of Sadek and Lee does not expressly show adjusting the one or more parameters for the scan operation by the first circuitry, the apparatus is configured to ignore at least a portion of data generated by the scan operation.
Pao discloses controlling configurable bearer based on UE-assisted feedback (Title) in which apparatus is configured to ignore at least a portion of data generated by the scan operation (Fig. 2A-B, 3-5; Col. 11-12; UE not performing/ignoring/discarding measurement report of corresponding RAT if busy operating on same frequency as another RAT).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sadek by ignoring at least a portion of data generated by the scan operation, as shown by Pao, thereby enabling simultaneous/coexistence between LTE and WLAN without degrading performance.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.